In an action to recover damages for false imprisonment, the plaintiff appeals, as limited by his brief, from so much of (1) an order of *487the Supreme Court, Nassau County (Winslow, J.), dated November 30, 2001, as granted that branch of the motion of the defendants Oyster Bay-East Norwich Central School District and George J. Chesterton which was for summary judgment dismissing the complaint insofar as asserted against them, and (2) a judgment of the same court, entered February 28, 2002, as dismissed the complaint against those defendants.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter ofAho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
Contrary to the plaintiffs contention, there is ample evidence to support the Supreme Court’s conclusion that the detention of the plaintiff for the purpose of notifying him of his suspension, delivering the requisite written notice, and recovering school property which was in his possession, was justified and reasonable under the circumstances (see Sindle v New York City Tr. Auth., 33 NY2d 293 [1973]; Luppo v Waldbaum, Inc., 131 AD2d 443, 446 [1987]). Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.